                            Case 1:20-mc-00313-SHS Document 1-2 Filed 09/02/20 Page 1 of 3

                                             MISCELLANEOUS CASE COVER SHEET


PLAINTIFFS                                                                 DEFENDANTS
IN RE: OLEGS FILS



Attorney’s (Firm Name, Address, and Telephone Number)                      Attorneys (If Known)
Sarah E. Paul
Eversheds Sutherland (US) LLP
1114 Avenue of the Americas
New York, NY 10036
Tel: 212-389-5000 SarahPaul@eversheds-sutherland.com


DESCRIPTION OF CASE                                             Has this or a similar case been previously filed in SDNY ?
EX PARTE APPLICATION FOR THE ISSUANCE
OF A SUBPOENA DUCES TECUM PURSUANT TO
28 U.S.C. § 1782 TO ZIP AVIATION, LLC
                                                                No?    x   Yes?               Judge Previously Assigned ______________

                                                                If yes, was this case: Vol.             Invol.      Dismissed. No        Yes

                                                                If yes, give date                           & Case No.

NATURE OF CASE

    [   ]   M 08-85 Motion to Compel                                                [ ] M 26-2 Application to Enforce Administrative Order
    [   ]   M 08-85 Motion to Quash                                                         Rule 5A Rule of Division of Business among District
    [   ]   M 08-86 Internet Infringement                                                   Judges
    [   ]   M 08-88 Surety Companies
                                                                                    [   ]   M 28 Warrant for Entry & Inspection of Premises

    [   ]   M 08-425 Sureties Proceedings
                                                                                    [   ]   M 29 Privacy Act Application
                                                                                    [   ]   M 30 Privacy Act Application

    [   ]   M 11-03 SEC Litigation to Freeze Account
                                                                                    [   ]   M 31 Order of Commodity Exchange Commission
                                                                                            Directing Person to Pay Money
    [   ]   M 11-188 GJ Subpoenas - Unsealed
                                                                                    [ ]     M 32 Petition for Writ to Produce Federal Prisoner in
    [   ]   M 11-189 GJ Subpoenas - Sealed                                                  State Court
    [   ]   M 16-88 Sale of Unclaimed Seamen’s’ Effects                             [ ]     M 33 Inspection Warrant - Department of Energy
    [   ]   M 18-66 Forfeiture Proceedings - Funds Held in trust.                   [ ]     M 34 Order of Another District Court that the State
             28 USC 1746                                                                    Court Produce
    [ ]     M 18-302 Registration of a Judgment from Another                        [ ]     M 35 Order to Stay Transfer of Federal Prisoner
             District
                                                                                    [ ]     M 36 National Labor Relations Board
    [X]     M 18-304 Administrative Subpoena Proceedings
                                                                                    [ ]     M 37 Application to Re-Open Civil Case(s) that are
    [ ]     M 18-305 Registration of Student Loan Judgment                                  more than 25 years old
    [ ]     M 18-981 Nonjudicial Civil Forfeiture Proceeding                        [ ]     M 38 Application for Reassignment of Bankruptcy
    [ ]     M 19-25 Order Authorizing IRS Officer to Enter                                  Proceeding
             Premises for Levy                                                      [ ]     M 39 Application for Discovery and Inspection of
    [ ]     M 19-58 General Bonds in Admiralty Purs. to Local                               Defendant Detained in Federal Prison
             Admiralty Rule 8                                                       [   ]   M 41 Order of Return of 28:2254/2255 Petition
    [ ]     M 19-63 Receivers - Property in Other Districts                         [   ]   M 42 Order Denying Stay of Deportation
    [ ]     M 19-78 Denial to Sue In Forma Pauperis                                 [   ]   M 43 Contempt of Court in Bankruptcy
    [ ]     M 22-1 Designation by U.S. Attorney of Individual to                    [   ]   M 44 Claim Compensation under Longshoremen &
             accept service of summons and complaint                                        Harbor Workers Compensation Act
    [ ]     M 22-2 Designation of individual to issue certified                     [ ]     M 46 Order From Another District for Public Viewing
             copies in bankruptcy part                                              [ ]     M 47 Bankruptcy Cases - Before Appeal Filed
    [ ]     M 23 Petition to Perpetuate Testimony                                   [ ]     M 47B Transmission of Proposed Findings of Fact and
    [ ]     M 25-1 Order for Entry to Effect Levy - IRS Matter                              Conclusions of Law
    [ ]     M 25-2 Permission to have access to safe deposit                        [ ]     M 48 Application for Appointment of Counsel - No Case
             boxes                                                                          In This Court
    [ ] MNational
          26-1 Proceeding   to Enforce Order of Administrator -                     [ ]     M 49 Order Denying Commencement of Civil Action
                  Credit Union
             Rev. 04/2019
                    Case 1:20-mc-00313-SHS Document 1-2 Filed 09/02/20 Page 2 of 3
N AT U R E O F C AS E C O N T IN U E D

   [ ] M 51 Order to Show Cause - Case Being Transferred           [   ]   M 71 Application re: Federal Rules Cr. 11(e)(2)
         from Northern District of New York                        [   ]   M 72 Order of Attachment of Another District – EDNY
   [ ]   M 52 Application for Leave to File a Complaint            [   ]   M 73 Subpoena to Government Agency
   [ ]   M 53 Order Barring Individual from Entering               [   ]   M 75 Application for Writ of Garnishment
         Courthouse Building
                                                                   [   ]   M 76 Central Violations Bureau
   [ ]   M 54 Immigration Naturalization - Order Delaying
                                                                   [   ]   M 77 Application to have subpoena issued to person
         Deportation
                                                                           living in this district regarding action in foreign country
   [ ]   M 55 Petition for Appointment of Impartial Umpire –               or tribunal
         Labor Management Relations Act and Others
                                                                   [ ]     M 90 Order of Attachment
   [ ]   M 58 Application for Extension of Time to File Petition
                                                                   [ ]     M 93 Letters Rogatory _________________________
         for Removal
   [ ]   M 59 Application to Produce Federal Prisoner in State
                                                                   [ ]     M 94 Other __________________________________
         Court
   [ ]   M 67 Notice of Eviction to Squatters (USA Cases)
                          Case 1:20-mc-00313-SHS Document 1-2 Filed 09/02/20 Page 3 of 3
 DO YOU CLAIM THIS CASE IS RELATED TO A MISCELLANEOUS CASE NOW PENDING IN THE SDNY? IF SO, STATE:


 JUDGE                                            MISCELLANEOUS CASE NUMBER

 NOTE: Please submit at the time of filing an explanation of why cases are deemed related

 PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)




 DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)




 DEFENDANT(S) ADDRESS UNKNOWN

 REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN THE
 RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




 CHECK ONE: AT LEAST ONE PARTY IS PRO SE         No       Yes
 CHECK ONE: THIS ACTION SHOULD BE ASSIGNED TO           WHITE PLAINS           MANHATTAN XXX


  DATE             SIGNATURE OF ATTORNEY OF RECORD                       ADMITTED TO PRACTICE IN THIS DISTRICT

September 2, 2020                                                       U.S. GOVERNMENT ATTORNEY


                                                                        NO


                                                                 ✔
                                                                                               03         07
                                                                        YES (DATE ADMITTED MO._______ YR. ________)
  RECEIPT #                                                                                 SP2460
                                                                        ATTORNEY BAR CODE # _____________________




  Ruby J. Krajick, Clerk of Court,                              Dated

 by Rev. 04/2019
